Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  126980(87)(88)                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  JOSEPH STAMPLIS and THEODORA STAMPLIS,                                                                             Justices
            Plaintiffs-Appellees,
                                                                   SC: 126980
  v                                                                COA: 241801
                                                                   St. Clair CC: 01-001051-NH
  ST. JOHN HEALTH SYSTEM, d/b/a
  RIVER DISTRICT HOSPITAL,
             Defendant-Appellant, 

  and 

  G. PHILLIP DOUGLASS,
             Defendant-Appellee,

  and 

  HENRY FORD HEALTH SYSTEM, d/b/a 

  HENRY FORD HOSPITAL, et al

             Defendants. 

  ___________________________________


                On order of the Chief Justice, motions by defendants-appellant for
  extension of the time for filing their briefs and appendices are considered and they are
  GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 10, 2006                        _________________________________________
                                                                              Clerk